            Case 1:18-cr-00540-CM
            Case 1:18-cr-00540-CM Document
                                  Document 87
                                           85 Filed
                                              Filed 04/14/21 Page 1
                                                    04/15/21 Page 1 of 1
                                                                    of 1


                                   LAWREN CE M. FISHER
                                       Attorney at Law
                                        233 Broadway
                                          Suite 2348
                                     New York, NY 10279                                   -\\\noRSED
                                                                                   N1ENl0 Et~U
                                       (212) 226-5700



Honorable Colleen McMahon                                       April 14, 2021
Chief Judge United States District Court
500 Pearl Street
New York, N.Y. I 0007

VIA ECF                                        Re:     U.S. v. Vianney Capellan~ .2                  ~iii',../
                                                       18-CR-540 (CM)           ~~~
Dear Judge McMahon:

       As you are aware, I represent the above-named defendant who is currently at liberty on a
$50,000 PRB, secured by 2 FRP's with travel restricted to SDNY & EDNY.

        I submit this letter to request that the defendant's travel restriction be permitted to include
the District of Connecticut so that Ms. Capellan can visit her son who resides and attends college
in Connecticut.

        I have discussed this travel request with both AUSA Tim Capozzi and US Pre-Trial
Officer Andrew Abbott each of whom consents to this request.



                                                               Respectfully Submitted,
                                                                      /S/
                                                               LAWRENCE M. FISHER, ESQ.
                                                               Attorney for Defendant
